significant index no 2vuu750027 department of the treasury internal_revenue_service washington d c government entities division sep re dear this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december subject_to the following conditions has been granted beginning with the required quarterly contribution due on october for the plan_year ending december required quarterly contributions due on october april timely manner and the company makes the january and january october july ina the company makes sufficient contributions to meet the minimum_funding_standard for the plan for the plan years ending december december respectively without applying for a waiver of the minimum_funding_standard and september by september and your authorized representative agreed to these conditions in a letter dated date if any one of the conditions is not met the waiver for the plan_year ending december is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december 20u75002i the company operated historically as a textile business in acquired the former sponsor the former sponsor was in the business of wholesale distribution of buttons and craft articles as part of the acquisition the company assumed sponsorship of the plan from the former sponsor the company the current business hardship was brought on by continued competition with inexpensive foreign textile imports from asia as a result of this competition the company suffered major losses during the period from company’s textile business was forced to be discontinued the company’s only remaining operating business is the button and craft business that was acquired from the former sponsor and the through rising pension costs related to the plan have exacerbated the company's financial hardship the minimum_funding_standard for the and dollar_figure dollar_figure company respectively in this increase in pension costs has created cash-flow problems for the the minimum_funding_standard jumped to plan years was and the company has taken a number of steps to strengthen its financial position the textile business has ceased operations the post-retirement medical plan has been terminated matching_contributions to the company’ sec_401 plan have been discontinued the number of employees has been reduced and cash payment of preferred dividends was stopped in the company believes that its prospects for profitable operations are good now that these steps have been taken however if the waiver is not granted the company represents that it will not have sufficient cash flows or credit availability from its commercial lender to operate its business and will need to seek bankruptcy protection it is obvious from the financial information provided by the company that it has experienced a substantial business hardship nevertheless the company's financial situation seems to have turned around since it discontinued its unprofitable textile business furthermore the company made the required quarterly contributions for the plan_year ending december contribution of dollar_figure towards the minimum_funding_standard for the same plan_year these facts indicate that the company’s hardship is temporary however because the plan is only on a current_liability basis and the prospects for the company's recovery are uncertain the request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december conditions described above and will make an additional significant has been granted subject_to the your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copv of this letter to the authorized representative pursuant to a power_of_attorney on file in this office and to your if you require further assistance in this matter please contact _ sincerely np fo doe m rrater donna m prestia manager actuarial group
